OFFICE        OF
               THE ATTOIWEY                  GENERAL                       v
                            AVSTIN.TEXIB



Honoreble      T. M. Wimbla
First   Assistant    Stat. Superintendent
State   Department    or Education
Austin,   Texas
                                           1
Dear Mr. Trimble:                        Opinion No. O-2522
                                         Re: Vocational    Educa-
                                               tion TTaining.
           We are in reoript of your letter         of July   6, 1940,
whloh reads, in part, a8 20110~s:
             WPursuant to a request OS the United States
      Office   of gduoation,     we are requesting    an opin-
      ion as to the authorization        for the State of
      Texas through Its State Board whioh administers
      vooational     education to conduot such oourses of
      vg;;ational    training   as are required by P.L.No.
             Seventy-sixth     Congress, Chapter 437, Third
      Ses&on,     Title One, under the heading Office oi
      Educetion,     that said State is authorized      to omn-
      ply in all respects with said law and that the
      State Tressurer of said State is authorized          to
      receive ; act as custodian of, and disburse,         as
      trustee,    upon the requisition      of the State Board
      which administers       vocational   education,  all suma
      of money whioh may be paid to said State pursu-
      ant to said law.
             “These funds , set up as part 0r a vocation?
      al training    program ior national      defense, are to
      be used to oonduct such training         programs     through
      the use of looal publio sohool facilities             now in
      existence    through utilizing      such facllitles     in
      hours outside     of reguler     school work.     It  is an-
      tioipated    that these funds shall be deposited with
      the State Treasurer and be disbursed upon requial-                 v
      tion by the State Board for Vocational            Eduoation
      in accordance with the State plans ior voaational
      training   for   national    defense as set up and ap-
      proved by the State Board for Vocational             Educa-
      tion and the Unlted State Office of Education
      and in aooordanoe with the Federal requirements.
      Attached la a copy of the telegram received             from
      Mr. J. W. Studebaker,        Commissioner of Education,
      United States Office of Education.*
               The 8tate   of Texas has been cooperating      for   many
Eon. T. Y. Trimble,    Page 2

yrarr    with the Federal government in eatabllshing.   and min-
taining oourees of instruotlon,       and a program of vooational
training     through the public rohool8 ai Texas, said training
having barn direoted by the State Board of Xduoation aoting
as the State Board of V’ooa onal Rduoation of thie       State.
We have been turniahed       a l&e ographod pamphlet by thr Fed-
eral Srourity Aganry, U. 9: Rlfloe of Rdnoatlon, MIao. 2390,
aontalning l     x o er pfrom
                            t0R.R. 10104 relating to 0rri00 0s ldta-
cation,    paared by Oongreaa June 22, 1940, whioh wa as8uma
omreotly      states the subrtanor and purpose oi P.L. lo. 66g,
Seventy-rlrth      Oongreas, Chapter 437, Third Oalled Session,
Title I.
           We hare also been advised verbally      by repreaanta-
tires or your department that this program in faot reprs-
senta an expansion or supplementation      of the vooatlonal    sdu- v
oation training   now oondnoted by the Stat. in oooperation
with the Federal government, and that partioular        emphasis
is to be plaoed upon vooational   training    in industries    es-     ,/’
sentlal to national   dafenao.  The entire    oost or this ex-
panded program is to be borne by the Fedoral       government.     \/
            Senate Bill No. 427, Aota of Regular Session of      v,
the Forty-sixth    Legislature   of Texas, authorizes the proper I.
offioiala   of State departments to aooept grants from the
Federal government to be used on State oooperative      and
other Federal projects      and programs in Texas, and author-
izes such funds to be deposited in the State weasury,        whioh ‘I
funds are appropriated      for the speoitlo purpbse authorized
by the Federal government.                                        /

            Based upon our understanding      of the purposes and.
provisiona    of the Federal Aot In question,     it is our opin- ‘_
ion that the State of Texas, through its State Board of
Vooational    Eduoation, is authorized to oonduot auoh ooursea
of vooatlonal    training   as are required by P.L. Ro. 668,             0
Seventy-sixth    Oongress, Chapter 437, Third Session,       Title
I, under the headlngROffioe        of Eduoationw, and that aaid
Bard is authorized       to oomply in all reapeots with aaid
law; and that the Treasurer       of the State of Texas la au-
thorized   to receive,    act aa custodian of, and disburse, s
           upon the reqmmper                        State offioers,
%?-* sums of money whioh may be deposited       in the State Treas-
ury pursuant to said law.                                           :I
                                          Yours very truly
                                     ATTCRNEYGENERALLTEXAS

CCC:FG:jrb                           BJ   /I/   aO0ii   0. Oammaok
                                                         Aaeietant
APPROVED JULY 6, 1940
/a/ Glenn R. Lewis
ACTING ATT(RNJVYGRNXRALOF       TEXAS     APPROVEDOPIWI’XVOOh!MlTl!ER
                                              BP BW= -. tirnmn